Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Albert Ferro on 9/7/22.

The application has been amended as follows: 
The following claims have been amended and shown below:


Claims 1 and 6


1. (Currently Amended) A crimper for altering an expandable medical device from an uncompressed state to a compressed state, the crimper comprising:	a first arm comprising a first crimper die, the first crimper die defining a first tapered channel having a first arcuate surface; and	a second arm coupled to the first arm at a pivot connection and comprising a second crimper die defining a second tapered channel having a second arcuate surface, wherein:		the pivot connection enables the first arm and the second arm to rotate about the pivot connection from an open state to a closed state, 		when the first arm and the second arm are in the open state, the first arm and the second arm are at an angle relative to one another to allow loading of the expandable medical device into the first tapered channel or the second tapered channel and to allow positioning of the expandable medical device relative to a delivery device, and		when the first arm and the second arm transition from the open state to the closed state, the first tapered channel and the second tapered channel form a chamber defined by the first arcuate surface and the second arcuate surface that is configured to crimp the expandable medical device from the uncompressed state to the compressed state.

6. (Currently Amended) The crimper of claim 5, wherein the first arcuate surface and the second arcuate surface are approximate semi-circles such that the chamber formed by the first tapered channel and the second tapered channel transitions from the approximate rhombohedron shaped cross-section to an approximate circular cross-section as the first arm and the second arm transition to the closed state.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, The instant invention is neither anticipated nor rendered obvious by the prior art because a device having the miminum structure of an arcuate channel being claimed in combination with the other limitations is not disclosed nor taught by the prior art.
Regarding claim 11 and 21, The instant invention is neither anticipated nor rendered obvious by the prior art because a device having the miminum structure of an tapered channel being claimed in combination with the other limitations is not disclosed nor taught by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 8, 2022